Citation Nr: 1223845	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  06-34 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for residuals, right ankle injury. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his son


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2011).

The Veteran served on active duty from January 1954 to January 1957.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from       a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional  Office (RO) in Waco, Texas, which denied a petition to reopen service connection for residuals of a right ankle injury.

The Board in an August 2008 issuance reopened but denied on the merits the claim under consideration. The Board also denied service connection for tinnitus.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court). Through a September 2009 Court order, the  Joint Motion for Remand filed by the Veteran's attorney and VA's Office of General Counsel was implemented, vacating the August 2008 decision to the extent that it denied the claim of service connection for residuals of a right ankle injury and service connection for tinnitus on the merits and remanding the case back to the Board.  Thereafter, the Board in April 2010 denied service connection for tinnitus and remanded the present claim.  The case has now been returned to the Board.

In December 2010, the Veteran presented testimony during a hearing before an RO Decision Review Officer (DRO). Relevant to this proceeding, in Bryant v. Shinseki, 23 Vet. App. 488, the Court held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the DRO who chairs a hearing fulfill two duties to comply with the above regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the hearing, the DRO noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claims for benefits.           In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the hearing. By contrast, the hearing focused on the elements necessary to substantiate the claim. As such,          the Board finds that, consistent with Bryant, the DRO complied with the duties         set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim           based on the current record.

The Board has determined that unfortunately, still further development is required. Therefore, the appeal is again REMANDED to the Department of Veterans Affairs Regional Office. VA will notify the Veteran if further action is required.


REMAND

Pursuant to VA law, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2011); 38 C.F.R.                 § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Also of application to claims for direct service connection is the principle that where a chronic disease is shown during service, subsequent manifestations of     the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes. On the other hand, continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned. Under the latter circumstances, a showing of continuity of symptomatology at the time of service discharge and continuing thereafter is required to support the claim. 38 C.F.R. § 3.303(b).

While for VA adjudication purposes, a layperson generally is not capable of opining on matters requiring medical knowledge, lay testimony nonetheless is deemed competent evidence with regard to matters within the purview of direct observation and firsthand knowledge. See Layno v. Brown, 6 Vet. App. 465, 470 (1994)               (a veteran is considered competent to report on that of which he or she has personal knowledge). Lay evidence may have direct relevance to establishing underlying components of a claim for service connection. 

Lay testimony where found credible is also competent to establish the presence of continuity of symptomatology for a claimed disability during and since separation from military service. See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

In accordance with the Board's prior remand directive, the Veteran underwent a VA Compensation and Pension examination in January 2011. Following a physical exam, the diagnosis was chronic right ankle degenerative joint disease with myofascial syndrome. The VA examiner expressed the opinion that this condition was less likely than not caused by or the result of active military service. The stated opinion rationale was as follows:

	Review of the service medical records reveals that no fracture was
	actually diagnosed at the time of the injury although the Veteran is of
	the understanding that it was. This was changed later based on the results
	of an x-ray and it is difficult to know whether the Veteran was actually 
	informed of this or not. The fact that his ankle pain did not begin giving
	him problems for 10 years after discharge from service would indicate
	that this is a more chronic problem and unlikely to have been related to 
	this one time ankle injury while on active duty.

The Board accepts the premise of the above opinion insofar as its exact characterization of the Veteran's in-service injury. What is less compelling is the rationale that there was nearly a 10-year lag time following service up until when he again sustained right ankle problems (in 1966). On the one hand, information under the heading "medical history" on the January 2011 examination report indicates a          self-reported onset of right ankle pain in 1966. Yet there is contradictory information listed soon thereafter that "[the Veteran] does state that he has had pain in the right ankle ever since his military days back in the 50s" (emphasis added). Taking this into account, along with the Veteran's December 2010 DRO hearing testimony, there is competent lay evidence of continuity of symptomatology involving the right ankle dating back since service discharge. 

Consequently, the Board will seek a supplemental opinion from the VA examiner which properly addresses the pertinent medical history. See 38 U.S.C.A.                    § 5103A(d) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4) (2011) (VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).     

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. The RO/AMC should return the claims folder to            the examiner who conducted the VA examination of        January 2011 and request a supplemental opinion.          The VA examiner is requested to review the contents of the Veteran's claims file. The VA examiner is then requested to provide another opinion as to whether it is   at least as likely as not (50 percent or greater probability) that the Veteran's current right ankle condition is etiologically related to his military service taking into consideration both the documented medical history, and the Veteran's competent lay assertions of continuity of symptomatology from service discharge to the present time period. (Please consider in this regard that the mere lack of documented treatment since military service would not in and of itself likely be a sufficient opinion rationale, given the Veteran's competent lay assertions        of having had relevant symptomatology during the intervening time period.) The VA examiner is also further requested to take into consideration the significance,            if any, of a documented October 1999 nonservice-related right foot fracture as a potential cause of the claimed condition. 

Provided that the January 2011 VA examiner is not available, or is no longer employed by VA, obtain a medical opinion from another examiner that addresses  the inquiries set forth above regarding the disability claimed.

2. The RO/AMC should then review the claims file.                If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,       11 Vet. App. 268 (1998).

3. Thereafter, the RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.        If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to       the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(Continued on the next page)






This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


